J-A19036-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

HAROLD KEMMERER

                             Appellant                   No. 3832 EDA 2015


                   Appeal from the Order November 19, 2015
        in the Court of Common Pleas of Lehigh County Criminal Division
                        at No(s):CP-39-CR-0000200-1987
                                 CP-39-SA-0000108-1995
                                 CP-39-SA-0000358-2006
                                 CP-39-SA-0000378-2011

BEFORE: FORD-ELLIOTT, P.J.E., OTT, and FITZGERALD,* JJ.

JUDGMENT ORDER BY FITZGERALD, J.:                         FILED JULY 08, 2016

        Pro se Appellant, Harold Kemmerer, appeals from the order entered in

the Lehigh County Court of Common Pleas for payment of costs, fines and/or

restitution owed to the Lehigh County Bureau of Collections. We quash.

        The facts are unnecessary for our disposition.

              [I]t is an appellant’s duty to present arguments that
              are sufficiently developed for our review. The brief
              must support the claims with pertinent discussion,
              with references to the record and with citations to
              legal authorities.     Citations to authorities must
              articulate the principles for which they are cited.




*
    Former Justice specially assigned to the Superior Court.
J-A19036-16


            This Court will not act as counsel and will not
            develop arguments on behalf of an appellant.

                                  *    *    *

         The appellate brief is the most vital tool in any effort to
         obtain relief on appeal.

                                  *    *    *

            Appellate mandates are not hyper-technical. They
            are designed to foster the uniform consideration of
            the substantive issues in all cases.

Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010) (citations

omitted). “While this court is willing to liberally construe materials filed by a

pro se litigant, we note that appellant is not entitled to any particular

advantage because [he] lacks legal training.” Commonwealth v. Rivera,

685 A.2d 1011, 1013 (Pa. Super. 1996) (citation omitted).

      We reproduce the argument section of Appellant’s brief verbatim.

                  Argument for Appellant Kemmerer

         The Trial Court Erred by Not interpreting the issues at
         hand related to the facts
         The fact of the matter is I have proof that the
         Case No’s 200/1987 CR
                   358/2006SA
                    108/1995SA
         Were paid and the matter should have been closed.

         Copy the Lehigh Court House sent me indicating monies
         owed is incorrect and should be corrected.

         The Trial Court erred by not allowing me my constitutional
         rights to be heard and to present my witnesses.

         Also, Judge Maria Dantos should have rescheduled the
         case if she was stressed out from the morning cases, not


                                      -2-
J-A19036-16


         tell me I heard enough today and I should appeal her
         decision.

                  Argument for Appellant Kemmerer

         The Trial Court Erred by prohibiting me from presenting
         my case

         The Trial Court should have allowed me to present my
         witnesses relevant to the case.

         The Trial Court should have reviewed the docket sheet
         closer and would have realized they counted the court
         costs twice for the same case. Therefore adding to the
         incorrect amount owed.

Appellant’s Brief at 5-6.

      In this case, Appellant’s brief lacks pertinent analysis and citation to

applicable legal authority.   See Kane, 10 A.3d at 331.         Although we

construe Appellant’s pro se brief liberally, see Rivera, 685 A.2d at 1013, we

are barred from acting as his counsel and developing his arguments for him.

See Kane, 10 A.3d at 331. Accordingly, we quash.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/8/2016




                                    -3-